Citation Nr: 0013617	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-01 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for alleged additional disability incurred as a 
result of right shoulder rotator cuff surgery at a VA medical 
facility in February 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Hospital and Regional 
Office Center (HROC) in Sioux Falls, South Dakota.

The Board notes that, in an April 1998 decision, the VAHROC 
denied entitlement to non-service connected pension benefits.  
The veteran submitted a timely notice of disagreement with 
that decision.  However, after the VAHROC issued its 
statement of the case, the veteran did not submit a 
substantive appeal with respect to this claim.  Accordingly, 
the appeal is not perfected and the Board does not have 
jurisdiction over the claim.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (1999).  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current right shoulder disorder and the right 
rotator cuff surgery performed at a VA medical facility in 
February 1998.   


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for alleged additional disability 
incurred as a result of right shoulder rotator cuff surgery 
at a VA medical facility in February 1998 is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Under certain circumstances, compensation shall be awarded 
for qualifying additional disability in the same manner as if 
such additional disability were service-connected.  
38 U.S.C.A. § 1151(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.358(a) (1999).   

First, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability was 
(a) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1).  

In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.358(c)(1) and (2).  Compensation is not payable 
for the continuation or natural progress of the disease or 
injuries for the VA care or treatment was authorized.  
38 C.F.R. § 3.358(b)(2).  Moreover, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  38 C.F.R. § 
3.358(c)(3).  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered. Id.    

Finally, the disability must not be the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 
38 C.F.R. § 3.358(c)(4).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence sufficient to justify a belief 
in a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81.  

Specifically, a well grounded claim under 38 U.S.C.A. § 1151 
generally requires the following: 1) medical evidence of a 
current disability; 2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; and 3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.  
Jimison v. West, 13 Vet. App. 75, 78 (1999); Jones v. West, 
12 Vet. App. 460, 464 (1999).  In order to establish a 
plausible claim, the medical evidence must also demonstrate 
that the proximate cause of the disability was some fault on 
VA's part in furnishing the hospitalization or treatment at 
issue or some event that was not reasonably foreseeable.  

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Jimison, 13 Vet. 
App. at 78; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For 
purposes of determining whether a claim is well grounded, the 
Board presumes the truthfulness of the supporting evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

The Board has no duty to assist the veteran in developing 
facts pertinent to his claim until and unless his claim is 
well grounded.  Morton v. West, 12 Vet. App. 477, 486 (1999).

Briefly, the evidence shows that the veteran initially 
presented to VA in early February 1998, after injuring the 
right shoulder about four weeks before.  The diagnosis was 
right rotator cuff tear.  At that time, the physician 
recommended surgical repair and explained the procedure, the 
risks involved, and possible complications.  The veteran 
underwent right surgical repair and decompression of the 
right rotator cuff about one week later.  He was discharged 
to home the next day.  At that time, he was instructed proper 
care of the incision, told to report specified problems, and 
scheduled for a follow-up appointment about two weeks later.  
The veteran returned as scheduled, reporting that he recently 
had some clear yellowish drainage from the incision.  At that 
time, the wound was dry but somewhat reddened and with 
palpable fluid under the skin.  The doctor took some cultures 
for laboratory examination and instructed the veteran to 
return in 48 hours.  When he returned, there was yellowish 
green drainage from the shoulder.  He was admitted for 
treatment of a Staphylococcus infection.  After his discharge 
from the hospital, the veteran continued to have right 
shoulder problems.  On orthopedic consultation report dated 
in October 1998 showed an assessment of failed right rotator 
cuff repair secondary to infection.  

In this case, the Board finds that the veteran's claim for 
compensation for additional right shoulder disability 
resulting from VA surgical treatment is not well grounded.  
Although there is evidence of current right shoulder 
disability, there is no competent medical evidence of record 
that shows that the disability was caused by an event not 
reasonably foreseeable or caused by any carelessness, 
negligence, or similar instance of fault on VA's part in 
providing surgical treatment.  Moreover, absent such 
evidence, there necessarily can be no competent medical 
evidence that links the current shoulder disorder to 
negligent VA medical treatment.  

The Board acknowledges that the October 1998 VA orthopedic 
consultation report indicates that the rotator cuff repair 
failed secondary to infection.  However, there is no medical 
evidence suggesting that the infection was somehow caused by 
careless or negligent VA medical care or that an infection 
was not reasonably foreseeable.  In fact, the record shows 
that the veteran was advised of potential complications and 
specifically instructed on care for the incision and to watch 
for infection.  Thus, the veteran's claim for compensation 
for additional disability due to VA care is not plausible.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Jimison, 13 Vet. 
App. at 78; Jones, 12 Vet. App. at 464.   

The Board emphasizes that there is no evidence to suggest 
that the veteran is a trained medical professional.  
Therefore, he is competent to relate and describe symptoms, 
but he is not competent to offer an opinion on matters that 
require medical knowledge, such as a determination as to 
whether medical or surgical care was negligent or as to a 
relationship between the rendering of surgical care and his 
current right shoulder status.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Accordingly, his personal 
opinion as to whether the right rotator cuff surgery 
performed at the VA facility in February 1998 was negligent 
and caused additional right shoulder disability is not 
competent medical evidence for purposes of establishing a 
well grounded claim.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for alleged additional 
disability incurred as a result of right shoulder rotator 
cuff surgery at a VA facility in February 1998.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Jimison, 13 Vet. App. at 78; 
Jones, 12 Vet. App. at 464.  Therefore, the duty to assist is 
not triggered and VA has no obligation to further develop the 
veteran's claim.  Morton, 12 Vet. App. at 486; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for 
compensation discussed above, he should provide medical 
evidence that establishes a link between the current right 
shoulder disorder and some fault in the VA surgical treatment 
at issue.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 
77-80. 



ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for alleged additional disability incurred as a result of 
right shoulder rotator cuff surgery at a VA facility in 
February 1998 is denied.    



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



